Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 1, 2015.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-15-00765-CV



                  IN RE JAMES KEITH WINGATE, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                           County Court at Law No 2
                            Galveston County, Texas
                       Trial Court Cause No. 15-FD-1440

                         MEMORANDUM OPINION

      On September 9, 2015, relator James Keith Wingate filed a petition for writ
of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see
also Tex. R. App. P. 52. In the petition, relator asks this Court to: (1) compel the
Honorable Barbara E. Roberts and Associate Judge Stephen Baker, presiding
judges of the County Court at Law No 2 of Galveston County, to disqualify and
recuse themselves; and (2) to dismiss the underlying action because of the real
party-in-interest’s alleged improper service of her petition and to sanction the real
party-in-interest for alleged violations of the rules for service of process.

      Relator has not established that he is entitled to mandamus relief. “A party’s
right to mandamus relief generally requires a predicate request for some action and
a refusal of that request.” In re Perritt, 992 S.W.2d 444, 446 (Tex. 1999). Relator
has not shown that he requested the relief he seeks in his petition from the trial
court or that the trial court refused such relief, which are prerequisites for
mandamus relief. See In re Clewis, 14-10-00086-CV, 2010 WL 547087, at *1
(Tex. App.—Houston [14th Dist.] Feb. 18, 2010, orig. proceeding). Accordingly,
we deny relator’s petition for writ of mandamus.

      Additionally, as the party seeking relief, relator has the burden of providing
this Court with a sufficient record to establish his right to mandamus relief. See
Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992); Tex. R. App. P. 52.7(a)(1)
(relator must file with petition “a certified or sworn copy of every document that is
material to the relator’s claim for relief and that was filed in any underlying
proceeding”). We also deny relator’s petition for writ of mandamus because he
has not provided an adequate record.

      Finally, we deny relator’s petition for writ of mandamus because this court
lacks jurisdiction to grant all or some of the relief that relator requests.


                                                      PER CURIAM

Panel consists of Justices Boyce, Busby, and Brown.



                                            2